Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: In combination with the other limitations of the claims, the cited prior arts fail to teach “executing a calibration operation on a set of qubits, in a first iteration, to produce a set of parameters, a first subset of the set of parameters corresponding to a first qubit of the set of qubits, and a second subset of the set of parameters corresponding to a second qubit of the set of qubits; selecting the first qubit, responsive to a parameter of the first subset satisfying a threshold parameter value established as an acceptability criterion; and forming a quantum gate, responsive to a second parameter of the second subset failing to meet a second acceptability criterion, using the first qubit and a third qubit” as required by claim 1; “program instructions to execute a calibration operation on a set of qubits, in a first iteration, to produce a set of parameters, a first subset of the set of parameters corresponding to a first qubit of the set of qubits, and a second subset of the set of parameters corresponding to a second qubit of the set of qubits; program instructions to select the first qubit, responsive to a parameter of the first subset satisfying a threshold parameter value established as an acceptability criterion; and program instructions to form a quantum gate, responsive to a second parameter of the second subset failing to meet a second acceptability criterion, using the first qubit and a third qubit” as required by claim 9; and “program instructions to execute a calibration operation on a set of qubits, in a first iteration, to produce a set of parameters, a first subset of the set of parameters corresponding to a first qubit of the set of qubits, and a second subset of the set of parameters corresponding to a second qubit of the set of qubits; program instructions to select the first qubit, responsive to a parameter of the first subset satisfying a threshold parameter value established as an acceptability criterion; and program instructions to form a quantum gate, responsive to a second parameter of the second subset failing to meet a second acceptability criterion, using the first qubit and a third qubit” as required by claim 19. Claims 2 thru 8 are allowed based upon their dependency to claim 1, claims 10 thru 18 are allowed based upon their dependency to claim 9, and claim 20 are allowed based upon their dependency to claim 19.

Claims 1-20 are in condition for allowance

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURTIS R. BAHR whose telephone number is (571)270-1057.  The examiner can normally be reached on M-TH 11-9:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KURTIS R BAHR/Examiner, Art Unit 2844